DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on April 26, 2022 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (JP 2020/504584) in view of Liu et al (US Pat. Pub. No. 11,284,367).

Regarding claim 7, Yoon et al discloses a terminal comprising: a processor that adjusts an uplink transmission timing based on granularity relative to a largest subcarrier spacing among subcarrier spacings of a plurality of uplink bandwidth parts in a same timing advance group and based on a timing advance command (see at least paragraph 128, 131 discloses that UE determines TA value based on a received TA command; paragraph 72 discloses the UE adjustment of the transmission timing by delaying based on the TA value); and a transmitter that performs uplink transmission according to the uplink transmission timing (see at least paragraph 72 discloses that UE transmits uplink transmission on the basis of the transmission timing).  
Yoon et al fails to explicitly disclose a processor that adjusts an uplink transmission timing based on a granularity relative to a largest subcarrier spacing among granularities relevant to subcarrier spacings of a plurality of uplink bandwidth parts in a same timing advance group and based on a timing advance command; wherein a granularity relevant to the subcarrier spacing of the uplink bandwidth part becomes small as the subcarrier spacing of the uplink bandwidth part becomes large.  However, in the same field of endeavor, Liu et al discloses a processor that adjusts an uplink transmission timing based on a granularity relative to a largest subcarrier spacing among granularities relevant to subcarrier spacings of a plurality of uplink bandwidth parts in a same timing advance group and based on a timing advance command; wherein a granularity relevant to the subcarrier spacing of the uplink bandwidth part becomes small as the subcarrier spacing of the uplink bandwidth part becomes large (see at least column 16 [table 2 and table 3]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Liu et al into the system of Yoon et al for purpose to providing a solution for TA adjustment in the networks supporting multiple numerology operation.
Regarding claim 8, Yoon et al discloses the plurality of uplink bandwidth parts are in two uplink carriers of a serving cell (see at least paragraph 72).  
Regarding claim 9, Yoon et al discloses the processor adjusts the uplink transmission timing using a value obtained by multiplying the timing advance command by the granularity relative to the largest subcarrier spacing (see at least paragraph 110-112).  
Regarding claim 10, Yoon et al discloses the granularity relative to the largest subcarrier spacing is smaller than granularity relative to a subcarrier spacing smaller than the largest subcarrier spacing (see at least paragraph 110-112).  
Regarding claim 11, Yoon et al discloses a transmission method performed by a terminal, comprising: adjusting an uplink transmission timing based on granularity relative to a largest subcarrier spacing among subcarrier spacings of a plurality of uplink bandwidth parts in a same timing advance group and based on a timing advance command (see at least paragraph 128, 131 discloses that UE determines TA value based on a received TA command; paragraph 72 discloses the UE adjustment of the transmission timing by delaying based on the TA value); and performing uplink transmission according to the uplink transmission timing (see at least paragraph 72 discloses that UE transmits uplink transmission on the basis of the transmission timing).  
Yoon et al fails to explicitly disclose a processor that adjusts an uplink transmission timing based on a granularity relative to a largest subcarrier spacing among granularities relevant to subcarrier spacings of a plurality of uplink bandwidth parts in a same timing advance group and based on a timing advance command; wherein a granularity relevant to the subcarrier spacing of the uplink bandwidth part becomes small as the subcarrier spacing of the uplink bandwidth part becomes large.  However, in the same field of endeavor, Liu et al discloses a processor that adjusts an uplink transmission timing based on a granularity relative to a largest subcarrier spacing among granularities relevant to subcarrier spacings of a plurality of uplink bandwidth parts in a same timing advance group and based on a timing advance command; wherein a granularity relevant to the subcarrier spacing of the uplink bandwidth part becomes small as the subcarrier spacing of the uplink bandwidth part becomes large (see at least column 16 [table 2 and table 3]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Liu et al into the system of Yoon et al for purpose to providing a solution for TA adjustment in the networks supporting multiple numerology operation.
Regarding claim 12, Yoon et al discloses the granularity relative to the largest subcarrier spacing is smaller than granularity relative to a subcarrier spacing smaller than the largest subcarrier spacing (see at least paragraph 110-112).  
Regarding claim 13, Yoon et al discloses the granularity relative to the largest subcarrier spacing is smaller than granularity relative to a subcarrier spacing smaller than the largest subcarrier spacing (see at least paragraph 110-112).   
 Response to Arguments
Applicant's arguments, filed on March 25, 2022, with respect to claims 7 and 11 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 7-13 for the relevant citations found in Yoon et al and Liu et al disclosing limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
 Kim et al (US Pat. No. 10,917,205) directed toward a method determining TA granularity and TA value.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642